IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               December 3, 2009
                               No. 08-60282
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

SAQIB ABDUL RASHEED, also know as Saqub Abdul Rasheed,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A43 961 471


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
      Saqib Abdul Rasheed petitions this court to review the decision of the
Board of Immigration Appeals (BIA) dismissing his appeal and affirming the
immigration judge’s (IJ) order that Rasheed was ineligible for cancellation of
removal pursuant to 8 U.S.C. § 1229b(a)(3) because he had committed an
aggravated felony. Rasheed, who has been convicted in state court of possession
of controlled substances on more than one occasion since his admission to the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60282

United States, contends that his second state misdemeanor conviction should not
be treated as an aggravated felony under federal law because the decision
allowing such treatment is no longer valid law. He also argues that his second
conviction was not punishable under the federal recidivist drug-possession
statute because he was not given proper notice of any intent to use the previous
conviction to increase his sentence.
      The BIA correctly determined that Rasheed had committed an aggravated
felony for immigration law purposes. See Carachuri-Rosendo v. Holder, 570 F.3d
263, 266-68 (5th Cir. 2009), petition for cert. filed (July 15, 2009) (No. 09-60).
The federal notice requirement of 21 U.S.C. § 851 did not apply. See United
States v. Cepeda-Rios, 530 F.3d 333, 336 n.11 (5th Cir. 2008).
      Rasheed’s petition for review is DENIED.




                                        2